Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a final Office action for instant application 15/816,077 in response to amendments filed 10/13/2020. Claims 1 and 3-10 and 12-15 are currently pending. Claims 2, 11 and 16-20 are cancelled. Claims 1 and 3 are currently amended and will be examined below.

Response to Arguments and Amendments
Applicant’s arguments, see pgs. 4-8, filed 10/15/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Feynman (US Pub. 2010/0318481).
Applicant's arguments filed 10/13/2020 with respect to dependent claims 6 and 15 have been fully considered, but they are not persuasive. Applicant argues that Masser does not teach dependent claim 6 limitation language, “The computer program product of Claim 1, wherein the generating test data includes sampling the medical records so as to target the proportions of the number of the medical records classified into the plurality of groups, in the test data.” Applicant posits that the “proportions” disclosed in Masser refer to a proportion of randomly generated metadata having a characteristic as explained in Masser Par. (0030) as opposed to a proportion of proportionally generated metadata having said characteristics. However, as cited in claim 1 limitation “generating test data including at least a part of the plurality of medical records based on proportions of the number of the medical records classified into the plurality of groups,” Par. (0037, 48) describe this functionality, “The set of criteria may .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of copending Application No. 16/416,936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Claims of copending application 16/416,936
Claims of instant application 15/816,077
A method comprising: 







classifying a plurality of medical records of patients into a plurality of groups, based on at least an execution characteristic of a processing program that processes the medical records, wherein: the execution characteristic represents how each medical record is treated when processed by the processing program, the execution characteristic includes a code pass and the processing program processes the medical records through the code pass, each group of the medical records represents a specific type of the code pass, and the classifying of the plurality of medical records includes determining the code pass of each medical record by performing a condition estimation through one or more branches for one or more attributes of each medical record; and generating test data including at least a part of the plurality of medical records based on proportions of the number of the medical records classified into the plurality of groups.  

3. The method of Claim 1, further comprising: classifying the medical records in at least one group into a plurality of subgroups, by using one or more attributes of the medical records. 

4. The method of Claim 3, wherein the one or more attributes includes at least one of a size of an image file in the medical records, and a name of the image file in the medical records.  
 
5. The method of Claim 4, wherein the classifying the medical records in at least one group into a plurality of subgroups includes classifying the medical records, based on at least distance of the one or more attributes of the medical records.
A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising: 
classifying a plurality of medical records of patients into a plurality of groups, based on at least an execution characteristic of a processing program that processes the medical records, wherein: the execution characteristic represents how each medical record is treated when processed by the processing program, the execution characteristic includes a code pass and the processing program processes the medical records through the code pass, each group of the medical records represents a specific type of code pass, and the classifying of the plurality of medical records includes determining the code pass of each medical record by performing a condition estimation through one or more branches for one or more attributes of each medical record; and generating test data including at least a part of the plurality of medical records based on proportions of the number of the medical records classified into the plurality of groups.  


3. The computer program product of Claim 1, further to cause the processor or programmable circuitry to perform: classifying the medical records in at least one group into a plurality of subgroups, by using one or more attributes of the medical records. 
 

4. The computer program product of Claim 3, wherein the one or more attributes includes at least one of a size of an image file in the medical records, and a name of the image file in the medical records. 

5. The computer program product of Claim 4, wherein the classifying the medical records in at least one group into a plurality of subgroups includes classifying the medical records, based on at least distance of the one or more attributes of the medical records.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masser et al. (US Pub. 2016/0259701) in view of Oleynik (US Pub. 2015/0339442) and Feynman (US Pub. 2010/0318481).
Regarding claim 1, Masser teaches 
		A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising (Fig. 1 #110, #112, #120, #130): 
generating test data including at least a part of the plurality of medical records based on proportions of the number of the medical records classified into the plurality of groups. (Fig. 2 #; Fig. 4 #404-7; Par. [0037, 48] test data is generated based on proportion of records classified)
classifying a plurality of medical records of patients into a plurality of groups, based on at least an execution characteristic of a processing program that processes the medical records, wherein: the execution characteristic represents how each medical record is treated when processed by the processing program, the execution characteristic includes a code pass and the processing program processes the medical records through the code pass, each group of the medical records represents a specific type of code pass and the classifying of the plurality of medical records includes determining the code pass of each medical record by performing a condition estimation through one or more branches for one or more attributes of each medical record; and
However, from the same field Oleynik teaches classifying a plurality of medical records of patients into a plurality of groups, based on at least an execution characteristic of a processing program that processes the medical records (Fig. 3A #94; Par. [0073] first level degrouping occurs that separates (i.e. classifies) records into subgroups based on key parameters of patient record), wherein: the execution characteristic represents how each medical record is treated when processed by the processing program (Fig. 3A #94-100; Par. [0073] each level of degrouping is based on that level’s set of significant parameters (e.g. type of disease, complications due to disease, lifestyle parameters etc.)), the execution characteristic includes a code pass and the processing program processes the medical records through the code pass, and each group of the medical records represents a specific type of code pass (Fig. 3A #102; Par. [0073] each group of similar subgroups represents the result of each particular steps subgrouping);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the subgroup sorting of Oleynik into the test data generation of Masser. The motivation for this combination would have been to improve medical record classification as explained in Oleynik (Abs., Par. [0007]).
 and the classifying of the plurality of medical records includes determining the code pass of each medical record by performing a condition estimation through one or more branches for one or more attributes of each medical record; and 
However, from the same field, Feynman teaches the classifying of the plurality of medical records includes determining the code pass of each medical record by performing a condition estimation through one or more branches for one or more attributes of each medical record; and (Fig. 2; Fig. 3A, 3C; Par. [0030] values of a field/attribute/column for a set of records from a data source are profiled as statistics (i.e. conditions estimated) that can be used for generating a histogram (i.e. classified))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the classification of Feynman into the test data generation of Masser. The motivation for this combination would have been to improve record confidentiality as explained in Feynman (Par. [0003]).
Regarding claim 3, Masser, Oleynik and Feynman teach claim 1 as shown above, and Oleynik further teaches The computer program product of Claim 1, further to cause the processor or programmable circuitry to perform: classifying the medical records in at least one group into a plurality of subgroups, by using the one or more attributes of the medical records. (Fig. 3A #94; Par. [0073] first level degrouping occurs that separates records into subgroups based on key parameters of patient record (i.e. attributes of medical record))
	Regarding claim 6, Masser, Oleynik and Feynman teach claim 1 as shown above, and Feynman further teaches 
	The computer program product of Claim 1, wherein the generating test data includes sampling the medical records so as to target the proportions of the number of the medical records classified into the plurality of groups, in the test data. (Fig. 2A #204; Par. [0030] representative sample of target data is taken which is eventually used to calculate proportions of groups of data records)
Regarding claim 7, Masser, Oleynik and Feynman teach claim 3 as shown above, and Feynman further teaches 
	The computer program product of Claim 3, wherein the generating test data includes: determining the number of the medical records to be included in the test data for each group, and sampling the determined number of the medical records for each group. (Par. [0048] 100 records are picked from the relevant test data set, with relevant metadata attributes in roughly the same proportions as the target population set)
Regarding claim 8, Masser, Oleynik and Feynman teach claim 7 as shown above, and Masser further teaches 
	The computer program product of Claim 7, wherein the sampling includes sampling at least one medical record for each subgroup. (Par. [0030] in some embodiments, the representative sample of records can include the entire data set, which necessarily includes at least one record from each group)
Regarding claim 9, Masser, Oleynik and Feynman teach claim 7 as shown above, and Masser further teaches 
	The computer program product of Claim 7, wherein the sampling includes sampling at least one medical record such that proportions of the plurality of subgroups of the sampled medical records come closer to the proportion of the subgroups in the classified medical records. (Fig. 2 #; Fig. 4 #404-7; Par. [0037, 48] test data is generated based on proportion of records classified; Par. [0030] in some embodiments, the representative sample of records can include the entire data set, which necessarily includes at least one record from each group)
Regarding claim 10, see the rejection for claim 1.
Regarding claim 12, see the rejection for claim 3.
Regarding claim 15, see the rejection for claim 6.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masser in view of Oleynik (US Pub. 2015/0339442), Feynman (US Pub. 2010/0318481), and further in view of Chabot et al. (US Pub. 2017/0091201).
Regarding claim 4, Masser, Oleynik and Feynman teach claim 3 as shown above, but do not explicitly teach The computer program product of Claim 3, wherein the one or more attributes includes at least one of a size of an image file in the medical records, and a name of the image file in the medical records.
	However, from the same field, Chabot teaches The computer program product of Claim 3, wherein the one or more attributes includes at least one of a size of an image file in the medical records, and a name of the image file in the medical records. (Par. [0020] classification rules can be based on image file content, for example file name and file size among other attributes)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the file attributes of Chabot into the subgroup sorting of Oleynik. The motivation for this combination would have been to improve dynamic classification of digital files as explained in Chabot (Par. [0012]). 
Regarding claim 13, see the rejection for claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masser et al. (US Pub. 2016/0259701) in view of Oleynik (US Pub. 2015/0339442), Feynman (US Pub. 2010/0318481) and Chabot et al. (US Pub. 2017/0091201), and further in view of Rajan et al. US. Pub. (2018/0011972).
Regarding claim 5, Masser, Oleynik, Feynman and Chabot teach claim 4 as shown above, but do not explicitly teach The computer program product of Claim 4, wherein the classifying the medical records in at least one group into a plurality of subgroups includes classifying the medical records, based on at least distance of the one or more attributes of the medical records.
	However, from the same field, Rajan teaches The computer program product of Claim 4, wherein the classifying the medical records in at least one group into a plurality of subgroups includes classifying the medical records, based on at least distance of the one or more attributes of the medical records. (Par. [0088, 91] distance between records is calculated before grouping records)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the distance calculations of Rajan into the subgroup sorting of Oleynik. The motivation for this combination would have been to improve group matching for better predicting health outcomes as explained in Rajan (Par. [0006-7]). 
Regarding claim 14, see the rejection for claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J MITCHELL CURRAN/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157